                                                                                    • -.1.•         p
                                                                                         , ,,-;
                                                                                                              ,ri   1J l
                                                                                    IJ
                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TENNESSEE                                       ,JUN i 9 2020
                                         AT KNOXVILLE                            Cler\ U S. U1str;ct Court
                                                                               Eastern Uistnci: of Tennessee
                                                                                       Jl.t i<.noxvi lle
IN THE MATTER OF THE
ADMINISTRATIVE INSPECTION OF:

TRENT W. CROSS, M.D.                                           Magistrate   No.o··&'O-\'f\J -\OC\ D
1104 MERCHANT DRIVE
KNOXVILLE, TENNESSEE 37912


                                APPLICATION AND AFFIDAVIT



STATE OF TENNESSEE

COUNTY OF KNOX, to-wit:



        I, Merry C. Church, being first duly sworn, do hereby depose and state as follows:

       Your affiant, Merry C. Church, is a duly appointed Diversion Investigator of the Drug
Enforcement Administration, United States Department of Justice, assigned to the Knoxville,
Tennessee Resident Office.

        Pursuant to Title 21, United States Code (U.S.C.), Sections 878(2) and 880(b)(l), (2), and
(3), and Section 3, Appendix to Subpart R. Title 28, Code of Federal Regulations (C.F.R.), your
affiant is authorized to execute administrative inspection warrants for the purpose of inspecting
controlled premises of persons and firms registered under the Controlled Substances Act (CSA)
(21 U.S .C. § 800 et seq.) in order to inspect, copy and verify the correctness of all records, reports
and other documents required to be kept or made under 21 U.S.C. § 827 and 21 C.F.R. § 1304.01
et seq.

        Trent W. Cross, M.D., is registered under the provisions of the CSA, 21 U.S.C. § 823 et
seq., as a practitioner, and has been assigned DEA registration number BC8844688 in Schedules
2, 2N, 3, 3N, 4, and 5, and is doing business at Way-Less, 1104 Merchant Drive, Knoxville,
Tennessee 37912. That said place of business is a controlled premise within the meaning of21
U.S.C. § 880(a) and 21 C.F.R. § 1316.02(c).

       Prior to June 28, 2019, Dr. Cross held his DEA registration number at various locations
in Oneida, Tennessee, not Way-Less, 1104 Merchant Drive, Knoxville, Tennessee 37912.




 Case 3:20-mj-01090-DCP Document 3 Filed 06/19/20 Page 1 of 5 PageID #: 4
         Trent W. Cross, MD, is also registered under the provisions of the CSA, 21 U.S.C. § 823
et seq., as a practitioner authorized to dispense and prescribe narcotic drugs to individuals for
maintenance treatment or detoxification for opioid addiction. Dr. Cross is registered with DEA
to provide treatment for opioid addiction at 1104 Merchant Drive, Knoxville, Tennessee 37912.
However, your affiant has examined the files and records of the DEA, and has determined that
Trent W. Cross has not prescribed buprenorphine products for addiction treatment since 2018,
and has not prescribed buprenorphine products for addiction treatment at his current DEA
registered location.

        Trent W. Cross, M.D., is required to keep complete and accurate records, for at least two
(2) years, of all controlled substances received, sold, delivered or otherwise disposed of by him
pursuant to 21 U.S.C. § 827 and 21 CFR § 1304.01 et seq. on the controlled premises. Pursuant
to 21 CFR § 1303 .22(c), persons registered to dispense controlled substances are required to record
the number of units or volume of such finished form dispensed, including the name and address of
the person to whom it was dispensed, the date of dispensing, the number of units or volume
dispensed, and the written or typewritten name or initials of the individual who dispensed the
substance.

        As used in this affidavit, Phentermine, a Schedule 4 controlled substance, marketed under
the brand name Adipex-P, is specifically approved by the Food and Drug Administration for short-
term adjunct (a few weeks) in a regimen of weight reduction based on exercise, behavior
modification, and caloric restriction.

       As used in this affidavit, Testosterone, a Schedule 3 controlled substances, marketed under
multiple brand names, is specifically approved by the Food and Drug Administration for men who
have low testosterone levels caused by certain medical conditions.

    On August 30, 2019, Trent W. Cross, M.D., submitted an application to renew his DEA
registration number BC8844688. On the renewal application, Dr. Cross disclosed, as he was
required to do, that his Tennessee medical license was placed on probation. The probation on his
medical license is set to run concurrently with a criminal probation related to a felony conviction
for aggravated assault. On September 19, 2017, Dr. Cross pled guilty to one count of aggravated
assault. Dr. Cross was granted judicial diversion, and was placed on supervised probation for six
years, scheduled to conclude on September 18, 2023.

    On October 30, 2019, D.E.A. investigators conducted an on-site investigation at Way-Less.
The inspection revealed that Dr. Cross, from approximately 2004 until approximately June 28,
2019, caused controlled substances, specifically phentermine, to be shipped to his DEA-
registered location(s) in Oneida, Tennessee. Dr. Cross then transported the phentermine to Way-
Less in Knoxville, Tennessee, which, as previously delineated in this affidavit, was a location
unregistered by the DEA until June 28, 2019. Dr. Cross then stored and dispensed phentermine
to patients from that unregistered location. Your affiant notes that Dr. Cross' activity during this
timeframe violated the requirements of21 C.F.R. § 1301.12(a), which states, "A separate
registration is required for each principal place of business or professional practice at one general
physical location where controlled substances are manufactured, distributed, imported, exported,
or dispensed by a person."




 Case 3:20-mj-01090-DCP Document 3 Filed 06/19/20 Page 2 of 5 PageID #: 5
   During the on-site inspection, Dr. Cross disclosed to investigators that he had failed to
conduct inventories of controlled substances since he began ordering controlled substances in
approximately 2004. Your affiant notes that a failure to conduct inventories violates 21 U.S.C. §
827(a)(l) and 21 C.F.R. § 1304.1 l(b & c).

    Dr. Cross also disclosed that he did not maintain receiving records for phentermine and
testosterone at his registered location, and that he would have to email those records to
investigators. Pursuant to 21 C.F.R. § 1304.21(b), a registrant is required to maintain all
controlled substance records at his or her registered location.

     Dr. Cross advised that he maintained phentermine dispensing records in Way-Less'
electronic healthcare recordkeeping system, but that he maintained testosterone dispensing
records at his residence. Once again, your affiant notes that a registrant is required to maintain all
controlled substance records at his or her registered location.

   In the course of the onsite inspection, investigators inventoried all controlled substances on-
hand. Investigators also obtained a print-out of phentermine dispensed by Way-Less for the
timeframe January 1, 2019 to October 30, 2019.

    After the on-site inspection, investigators conducted an audit of the phentermine handled by
Dr. Cross. The audit revealed a surplus of 35,323.5 phentermine 37.5 mg tablets, and a surplus of
3,139 phentermine 37.5 mg capsules. It should be noted that investigators, for the
aforementioned audit, utilized controlled substance purchase records from Dr. Cross'
pharmaceutical supplier. Moreover, despite the existence of a shipment of testosterone cypionate
200mg/ml 6 vials to Way-Less on July 16, 2019, investigators were unable to audit the
testosterone because Dr. Cross, on October 30, 2019, was unable to provide receipt and usage
records for the testosterone. There also was no testosterone located at Way-Less on October 30,
2019.

   In an effort to resolve the deficiencies identified during the onsite inspection, the DEA
Knoxville Resident Office, on February 21, 2020, presented Dr. Cross with a Memorandum of
Agreement (MOA). The purpose of the MOA was to give Dr. Cross the opportunity to achieve
and demonstrate compliance with federal and state laws as they pertain to the handling of
controlled substances. Dr. Cross requested an opportunity to review the MOA with an attorney,
which the DEA granted.

    On or about March 4, 2020, the DEA Knoxville Resident Office received a letter from an
individual representing himself as Dr. Cross' attorney. In the letter, Dr. Cross' attorney asserted
that Dr. Cross categorically denies that he failed to conduct required inventories. Per Dr. Cross'
attorney, the DEA failed to request inventory records, which Dr. Cross would have provided to
DEA if requested. In his letter, Dr. Cross' attorney advised that Dr. Cross' inventory is "kept to
the pill."

   Your affiant represents that Trent W. Cross, M.D., is under investigation by the Drug
Enforcement Administration for a failure to keep a complete and accurate record of each
substance (i.e., phentermine and testosterone) manufactured, imported, received, sold, delivered,
exported, or otherwise disposed ofby him, in violation of 21 C.F.R. 1304.21(a). Dr. Cross also is




 Case 3:20-mj-01090-DCP Document 3 Filed 06/19/20 Page 3 of 5 PageID #: 6
under investigation for transporting controlled substances to locations not registered by the DEA,
subsequently storing and dispensing controlled substances from an unregistered location.

        Your affiant further represents that the need for further inspecting Dr. Cross' registered
location, Way-Less, 1104 Merchant Drive, Knoxville, Tennessee 37912, and the need for
verifying the correctness of inventories, records, reports, and other documents required to be kept
under the CSA, result from a valid public interest in the effective enforcement of the CSA and
implementing regulations.

        The affiant further states that the inspection will be conducted within regular business
hours, and that the Investigator's credentials will be presented to the registrant, and that the
inspection will begin as soon as practicable after the issuance of the warrant and will be completed
with reasonable promptness and that the warrant will be returned within 10 days.

        The affiant further states that the inspection will extend to the inspection and copying of
inventories, records, reports, prescriptions, order forms, invoices, and other documents, including
electronically-stored data, required to be kept and the inspection of all other things therein
including records, files, and papers appropriate for the verification of the records, reports, and
documents required to be kept under the CSA. The inspection will also extend to the inspection
and inventory of stocks of controlled substances, finished or unfinished substances and pertinent
equipment associated with the storage and handling of controlled substances, and if necessary and
applicable records and/or samples of controlled substances will be seized.

       The affiant requests that this Court authorize investigators and agents to copy, or "mirror
image" all computerized storage areas, including hard drives, diskettes, and other such storage
devices where records and documents sought by this administrative inspection warrant may be
found in electronic form and perforn1 whatever techniques are necessary to ensure that the imaged
copies are accurate copies. As to inspection of the contents, investigators or agents are requesting
authorization to analyze the electronically stored data using any of the following techniques:
(a)surveying various file "directories" and the individual files they contain in order to locate
records authorized for inspection or seizure by the warrant; (b) "opening" or reading the first few
"pages" of such files in order to determine their precise contents; (c) "scanning" storage areas to
discover and possibly recover recently deleted data and scanning storage areas for deliberately
hidden files; and (d) performing electronic "keyword" searches through all electronic storage areas
to determine whether occurrences of language contained in such storage areas exist that are
intimately related to the subject matter of the inspection.

         Although the Act does not explicitly provide for copying of items listed under 21 U.S.C.
880(b)(3)(B), the affiant requests that the court authorize the copying of (and if necessary, seizure
for the purpose of copying) such items (whether they be in written or printed form) in order to
appropriately verify the records that are required to be kept under 21 U.S.C. 880(b)(3)(A). Further,
if the relevant items are seized, copied, and returned in a reasonably prompt fashion, it will allow
DEA to more quickly, efficiently, and thoroughly inspect the registered premises, and minimize
disruption of the medical practice.

       The affiant will be accompanied by one or more Investigators who are employees of the
Attorney General authorized to conduct administrative inspections. If the registrant or any person



 Case 3:20-mj-01090-DCP Document 3 Filed 06/19/20 Page 4 of 5 PageID #: 7
subject to the Act refuses to permit execution of the administrative inspection warrant, or impedes
an Investigator in the execution of that warrant, he or she will be advised that such refusal or action
constitutes a violation of section 402(a)(6) of the Act (21 U.S.C. 842(a)(6)). Ifhe or she persists
and the circumstances warrant, he or she shall be arrested and the inspection shall commence or
continue.

         A return will be made to this United States Magistrate Judge upon the completion of the
inspection. The affiant further states that she has verified, and has knowledge of the facts alleged
in this affidavit, and that they are true to the best of her knowledge.

Further your affiant sayeth naught.



                                                    f)
                                                  Merry C.
                                                  Diversio Investigator
                                                  Drug E . orcement Administration


        Sworn to before me and subscribed in my presence on this _ _/_~--- d.:i:, a:f _Jf!.-1£..:,
2020.




                                                  ~;mQ_~(
                                                  United States Magistrate Judge




Case 3:20-mj-01090-DCP Document 3 Filed 06/19/20 Page 5 of 5 PageID #: 8
